DETAILED ACTION
	
Introduction
Claims 1-20 are pending. Claims 1-2, 5-6, 8-10, 13-16, and 19-20 are amended. No claims are added or cancelled. This Office action is in response to Applicant’s request for reconsideration after non-final rejection filed on 8/9/2022. 

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 1, 9, and 16 under 35 U.S.C. 102
Applicant has amended claims 1, 9, and 16 to recite several new limitations and now argues that Amirguliyev does not teach the system of claims 1, 9, and 16, as amended. Examiner agrees. Nonetheless, the combination of Amirguliyev and Wang teaches the system of amended claims 1, 9, and 16, as discussed in the rejection below.

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8-10, and 16 are rejected under 35 U.S.C. 103 because they are unpatentable over Amirguliyev (US 2021/0182660) in view of Wang (US 2020/0050951).
Regarding claims 1, 9, and 16, Amirguliyev teaches a method comprising: implementing a distributed, decentralized machine learning process configured to produce specialized sub-models of an initial machine learning model, based on nodes within a network of nodes sharing the initial machine learning model, including: receiving, at a first node in a network including a set of nodes, an initial machine learning model (A master device obtains a first version of a neural network. See par. 67); applying local data of the first node to update parameters of the initial machine learning model to generate an updated machine learning model (The master device trains the first version of the neural network using training data that is locally stored at the master device. See par. 67); transmitting a copy of the updated machine learning model from the first node to a first neighboring node in the network (The master device transmits first configuration data comprising the first version of the neural network to a slave device. See par. 68); receiving, at the first node, a modified machine learning model from the first neighboring node, the modified machine learning model having parameters set based on local data of the first neighboring node (The slave device obtains the first version of the neural network from the first configuration data and trains the first version of the neural network using training data that is locally stored at the slave device to generate a second version of the neural network. Thereafter, the slave device sends second configuration data comprising the second version of the neural network to the master device. See par. 68); modifying, at the first node, the updated machine learning model based on the modified machine learning model to produce a specialized sub-model (The master device obtains the second version of the neural network from the second configuration data and uses the second version of the neural network to further train the first version of the neural network. See par. 68); and applying the specialized sub-model to perform operations at the first node (The master device uses the further trained first version of the neural network to perform further operations, such as storing the further trained first version for subsequent use. See par. 68).1
However, Amirguliyev does not teach that the master and slave devices are in a first galaxy of a plurality of galaxies of related nodes, where a galaxy includes a subset of all nodes of the network that share a particular attribute, and the specialized sub-model is adapted to an area of interest of the first galaxy. Furthermore, Amirguliyev does not teach determining the first neighboring node. Nonetheless, Wang teaches a system for collaborative distributed machine learning whereby nodes are logically partitioned into a plurality of groups that each share a common attribute (i.e., a group of devices having image data), and whereby devices in a group assist with the generation of machine learning models adapted to an area of interest of the group (i.e., image classification). See par. 51. Wang further teaches a model requestor node that determines a plurality of participant nodes from among the nodes in the same group as the model requestor node. See par. 51. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Amirguliyev so that devices are partitioned into a plurality of groups that each share a common attribute, so that the master and slave devices belong to the same group, and so that the further trained first version of the neural network is adapted to an interest of the group to which the master and slave devices both belong, because doing so allows machine learning to be distributed among a group of devices that are similarly qualified to perform the machine learning. 
Regarding claims 2 and 10, Amirguliyev and Wang teach further comprising: determining a plurality of neighboring nodes in the first galaxy, including the first neighboring node; transmitting the copy of the updated machine learning model from the first node to the plurality of neighboring nodes; receiving a plurality of modified machine learning models from the plurality of neighboring nodes; and producing the specialized sub-model based on modifying the updated machine learning model using the plurality of modified machine learning models (Amirguliyev teaches that the master device may send the first configuration data to each of a plurality of slave devices, receive second configuration data from each of the plurality of slave devices, and further train the first version of the neural network using the second configuration data received from each of the plurality of slave devices. See par. 88; fig. 7. Wang suggests modifying the system of Amirguliyev so that the plurality of slave devices are selected from a group to which the master device also belongs, because doing so is beneficial for the reasons provided above with respect to claim 1).
Regarding claim 7, Amirguliyev teaches further comprising: applying the local data of the first node to update parameters of the initial machine learning model includes adjusting the parameters of the initial machine learning model without incorporating the local data directly into the initial machine learning model; and not transmitting the local data to another node in the network (The first version of the neural network is trained with the data locally stored at the master device, but does not contain the data locally stored at the master device, thereby eliminating any need for the master device to transmit private information to the slave device and vice versa. See par. 7-8).
Regarding claim 8, Amirguliyev and Wang teach further comprising: providing the updated machine learning model to other nodes in a peer-to-peer fashion, without influence by a central processing authority configured to control dissemination of machine learning models in the network, the distributed, decentralized machine learning process enabling generation of heterogenous sub-models specific to different galaxies in the network (Wang does not teach any central authority (i.e., broker) that distributes the first configuration data on behalf of the master device. In addition, Wang teaches distributing machine learning models in a centralized fashion using broker or a peer-to-peer fashion without a broker. See par. 48; fig. 3-4).2 
Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 because they are unpatentable over Amirguliyev and Wang, as applied to claims 2, 10, and 16 above, in further view of Baughman (US 2017/0237804).
Regarding claims 3, 11, and 17, Amirguliyev and Wang do not teach further comprising: determining the plurality of neighboring nodes includes determining nodes within a selected number of degrees of separation from the first node; and a degree of separation includes two nodes separated by a single edge of the network. However, Baughman teaches a system for distributed processing of a workload, whereby the system selects a set of devices that are operating within a threshold distance (measured in terms of network hops. See par. 87) from a data source of the workload, and whereby system distributes the workload to the selected set of devices. See par. 4. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Amirguliyev and Wang so that the master device selects slave devices that are within a threshold number of hops from the master device for receiving the first configuration data, because doing so allows the master device to distribute the first configuration data to devices that are within a threshold network distance from the master device. 
Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 because they are unpatentable over Amirguliyev, Wang,  and Baughman, as applied to claims 3, 11, and 17 above, in further view of either Fukunaga (US 2019/0028396) or Kwon (US 2018/0139683). 
Regarding claims 4, 12, and 18, Amirguliyev, Wang, and Baughman do not teach further comprising: transmitting the copy of the updated machine learning model from the first node to the plurality of neighboring nodes includes: transmitting the copy of the updated machine learning model and the selected number of degrees of separation from the first node to first-degree neighbors of the first node; and instructing the first-degree neighbors to forward the updated machine learning model to respective neighbors of the first-degree neighbors while decreasing a counter corresponding to the selected number of degrees of separation. However, Fukunaga teaches a system for relaying a message whereby the message contains a time to live (TTL) value and whereby the TTL value is decremented each time the message is forwarded to a next hop. See par. 3-4. Kwon teaches a similar feature. See par. 418, 449.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Amirguliyev, Wang, and Baughman so that the master device transmits the first version of the neural network to the selected plurality of slave devices in a message that includes a TTL value that is decremented each time the message is forwarded to a next hop, because doing so provides a way to ensure that the message is sent to a slave device that is within a threshold number of hops from the master device. 
Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 because they are unpatentable over Amirguliyev and Wang, as applied to claims 1, 10, and 16 above, in further view of Glover (US 2016/0147765).
Regarding claims 5, 13, and 19, Amirguliyev and Wang do not teach further comprising: determining the first neighboring node within the first galaxy includes: accessing, at the first node, a data structure defining the galaxies of related nodes within the network, including having numeric representations of similarity values between different nodes in the network; and determining the first neighboring node as a node sharing a similarity value over a selected threshold with the first node. However, Glover teaches a system for selecting a second application based on a similarity between the second application and a first application, whereby the system accesses a similarity matrix that includes numeric representations of similarity values between different applications, and whereby the second application is selected if the pairwise similarity value corresponding to the first and second applications in the similarity matrix exceeds a threshold value. See par. 74. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Amirguliyev and Wang so that the master device determines the plurality of slave devices based on pairwise similarity scores of the plurality of slave devices in a similarity matrix, because doing so eliminates the need to query the plurality of slave devices to determine their capabilities. 
Claims 6, 14-15, and 20 are rejected under 35 U.S.C. 103 because they are unpatentable over Amirguliyev, Wang, and Glover, as applied to claims 5, 13, and 19 above, in further view of Burriesci (US 2019/0057170).
Regarding claims 6, 14, and 20, Amirguliyev teaches further comprising: modifying, at the first node, the updated machine learning model based on the modified machine learning model includes: applying a weighting factor to the modified machine learning model based on the similarity value of the first neighboring node to the first node; and aggregating the updated machine learning model and the modified machine learning model based on the weighting factor (Amirguliyev teaches that the master device may assign a weight to the second version of the neural network received from a particular slave device and train the first version of the neural network using the weighted second version of the neural network. See par. 100). However, Amirguliyev, Wang, and Glover do not teach that the weighting factor is based on the similarity value of the first neighboring node to the first node. Nonetheless, Burriesci teaches a system for aggregating machine learning models produced by a plurality of equipment using an ensemble method whereby each machine learning model may be weighted based on a similarity score associated with the equipment that produced the machine learning models. See par. 25. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Amirguliyev, Wang, and Glover, so that the second version of the neural network received from the particular slave device is weighted based on the pairwise similarity score of the particular slave device because doing so allows the master device to assign a weight to the second version of the neural network that is based on the degree to which the master device is similar the particular slave device.  
Regarding claim 15, Amirguliyev and Wang teach storing instructions that, when executed, cause the processor to perform the method further comprising: applying the local data of the first node to update parameters of the initial machine learning model includes adjusting the parameters of the initial machine learning model without incorporating the local data directly into the initial machine learning model; and not transmitting the local data to another node in the network (Amirguliyev teaches that the first version of the neural network is trained with the data locally stored at the master device, but does not contain the data locally stored at the master device, thereby eliminating any need for the master device to transmit private information to the slave device and vice versa. See par. 7-8); and providing the updated machine learning model to other nodes in a peer-to-peer fashion, without oversight by a central authority configured to control dissemination of machine learning models in the network (Wang does not teach any central authority (i.e., broker) that distributes the first configuration data on behalf of the master device. In addition, Wang teaches distributing machine learning models in a centralized fashion using broker or a peer-to-peer fashion without a broker. See par. 48; fig. 3-4), the distributed, decentralized machine learning process enabling generation of heterogenous sub-models specific to different galaxies in the network.3

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 16 recites the phrase “configured to produce heterogenous specialized sub-models specific to different galaxies in the network,” but this phrase does not appear to further limit claim 16. In other words, the other limitations of claim 16 necessarily result in a system that is able to produce heterogenous specialized sub-models specific to different galaxies in a network.
        2 The phrase “the distributed, decentralized machine learning process enabling generation of heterogenous sub-models specific to different galaxies in the network” does not appear to further limit claim 8 for the reasons provided above with respect to a similar limitation of claim 16. 
        3 The phrase “the distributed, decentralized machine learning process enabling generation of heterogenous sub-models specific to different galaxies in the network” does not appear to further limit claim 15 for the reasons provided above with respect to a similar limitation of claim 16.